Citation Nr: 0815269	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  98-16 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability.

2.  Entitlement to service connection for residuals of head 
trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel




INTRODUCTION

The veteran served on active duty from May 1943 to November 
1944. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a August 1998 rating decision rendered by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

When this case was before the Board in October 2003, it was 
remanded for additional development.  


FINDINGS OF FACT

1.  In an unappealed rating decision dated in June 1948, the 
RO denied service connection for a psychiatric disorder.  

2.  The evidence received since the RO's June 1948 decision 
is either cumulative of previously submitted evidence; or is 
not so significant that it must be considered to fairly 
adjudicate the claim.

3.  The veteran does not have residuals of head trauma.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen a claim of service connection for a psychiatric 
disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2001).

2.  Residuals of head trauma were not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.


The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Additionally, in March 2006, the Court held that because the 
terms "new" and "material" in a new and material evidence 
claim have specific, technical meanings that are not commonly 
known to VA claimants, when providing the notice required by 
the VCAA, it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of the evidence that 
must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 
(2006).

The record reflects that the veteran was provided notice of 
the type of evidence that was lacking in the prior denial and 
of the type of evidence that was necessary to reopen the 
claim in April 2003, March 2004, and December 2006 letters.

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that he should submit any pertinent evidence in his 
possession and notice with respect to the disability-rating 
and effective-date elements of the claims, by letters mailed 
in March 2004, July 2006, and December 2006.  The December 
2006 letter included notice concerning the reason for the 
prior denial of service connection for psychiatric disability 
and the type of evidence that was necessary to reopen the 
claim.  Although the veteran was not provided complete VCAA 
notice until after the initial adjudication of the claims, 
the Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that neither reopening of the 
claim for service connection for psychiatric disability nor 
service connection for residuals of head trauma is in order.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide earlier notice with 
respect to those elements of the claims is no more than 
harmless error.  Moreover, following the provision of the 
required notice and the completion of all indicated 
development, the originating agency readjudicated the 
claims.  There is no indication or reason to believe that any 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent post-service medical records have been obtained.  
Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate either claim.  The Board is also 
unaware of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims were 
insignificant and non prejudicial to the veteran.  

Accordingly, the Board will address the merits of the claims. 

Claim to Reopen

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers, which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2007), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received prior to that date.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999), the U. S. Court of Appeals for 
Veterans Claims held that the prior holding in Justus that 
the credibility of the evidence is to be presumed, was not 
altered by the Federal Circuit decision in Hodge.

In an unappealed decision of June 1948, the RO denied 
entitlement to service connection for a psychiatric 
disability because the medical evidence indicated that a 
psychiatric disability existed prior to the veteran's 
entrance into service and service medical records did not 
indicate that the veteran's psychiatric disability was 
aggravated during active service.

The subsequently received evidence includes VA outpatient 
treatment records dated from 1999 to 2007; records from the 
Federal Bureau of Investigation; and a June 1998 VA 
psychiatric examination report.  The June 1998 VA examination 
report indicates that the veteran was found to have no 
psychiatric disorder.  In addition, none of the other medical 
evidence added to the record shows that the veteran was found 
to have a psychiatric disorder.  Accordingly, the Board must 
conclude that none of the medical evidence added to the 
record is material.

The veteran's statements have also been added to the record.  
In essence, he contends in his statements that he has a 
psychiatric disorder as a result of a beating that he was 
subjected to while confined in the stockade in service.  As a 
layperson, the veteran is not competent to render a medical 
diagnosis or an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  Therefore, his lay 
assertions concerning medical causation are not so 
significant that they must be considered to fairly decide the 
merits of the claim.  Accordingly, they are not material.

Accordingly, the Board concludes that reopening of this claim 
is not in order.

Service Connection

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection may be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

As noted above, in order for service connection to be granted 
on a direct basis, three elements must be present: a current 
disability, in-service disease or injury, and medical nexus.

While the veteran was found to have headaches while in 
service, neither the service medical records nor any of the 
post-service medical evidence shows that he has been found to 
have residuals of head trauma.  Moreover, no residuals of 
head trauma were identified on a VA examination in June 1998 
or in subsequent VA outpatient treatment records dated from 
1999 to 2007.

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  Further, symptoms alone, without a finding of an 
underlying disorder, cannot be service-connected.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The primary evidence in support of the veteran's claim comes 
from his own contentions.  Although he is competent to report 
on his symptoms, as a lay person without medical training, 
the veteran is not competent to relate those symptoms to a 
particular diagnosis or specific etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. at 494-5.  

In view of the absence of any medical evidence showing that 
the veteran has any residuals of head trauma, this claim must 
be denied.




ORDER

New and material evidence has not been received, reopening of 
the claim of entitlement to service connection for a 
psychiatric disability is denied.

Entitlement to service connection for residuals of head 
trauma is denied.




____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


